             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:20 CR 103

UNITED STATES OF AMERICA            )
                                    )
                                    )                 ORDER
v.                                  )
                                    )
KEWAN MARQUIS SHADE,                )
                                    )
                 Defendant.         )
______________________________      )

      This matter is before the Court on Defendant’s Motion to Reconsider

Detention Order and to Amend the Detention Order Based on New Evidence

(Doc. 15). The undersigned previously allowed the Motion in part and directed

that Defendant’s detention hearing be reopened. In that regard, a

supplemental detention hearing was conducted on April 2, 2021. The

undersigned denied the Motion at the conclusion of the hearing. This Order

memorializes that ruling.

      Defendant presented testimony by Ariel Holloway, who has three young

children with Defendant. The Government did not offer any further evidence.

      The undersigned has considered the new information provided by

Defendant as well as the evidence presented during the prior detention

hearing. See United States v. Cobb, No. 20-CR-00376-RDB-1, 2021 WL 533733,

at *3 (D. Md. Feb. 12, 2021) (granting Defendant’s motion to reopen a detention

                                        1

     Case 1:20-cr-00103-MR-WCM Document 21 Filed 04/06/21 Page 1 of 5
hearing and stating that “the Court will go forward and engage in a de

novo review of the factors set forth in 18 U.S.C. § 3142(g), including the new

information”); United States v. Johnson, No. DKC-20-CR-0038-003, 2020 WL

7239991, at *4 (D. Md. Dec. 8, 2020) (“Thus, the Court now engages in

a de novo review of the factors set forth in 18 U.S.C. § 3142(g), including the

new information, to determine if there are conditions of release that could be

fashioned to assure the defendant's appearance as required and the safety of

the community.”) Having done so, the undersigned is not persuaded that

pretrial release is warranted.

      The evidence presented previously indicated that Defendant was

involved in the selling and purchasing of firearms, including that Defendant

purchased three firearms from an undercover law enforcement officer and,

when law enforcement attempted to arrest him, Defendant fled to an

apartment where Ms. Holloway and her children were residing. In the

supplemental detention hearing, Ms. Holloway testified that, as result, they

were evicted from that residence.

      The new information upon which Defendant relies in arguing for his

release at this time is that one of his young children has been diagnosed with

autism and, as Ms. Holloway describes, seems to be suffering as a result of

Defendant’s absence. Consequently, Defendant contends that he should be



                                       2

     Case 1:20-cr-00103-MR-WCM Document 21 Filed 04/06/21 Page 2 of 5
released in order to assist Ms. Holloway with parenting and childcare

responsibilities.

      According to the available information, Defendant is charged with

conduct that allegedly took place when the child was nearly 2 years old. In

addition, at the previous detention hearing, defense counsel indicated that

Defendant’s three children lived with him and that two of them had special

needs.

      As for his place of residence, the pretrial services report (Doc. 6), which

was filed prior to the original detention hearing, indicated that Defendant had

advised that, if he were released at that time, he would return to live with his

mother and sister. During the supplemental detention hearing, however,

Ms. Holloway testified that, before he was taken into custody, Defendant was

also living with Ms. Holloway and Ms. Holloway’s mother. Ms. Holloway

testified further that, if Defendant were to be released now, he could not reside

with Ms. Holloway and her children at Ms. Holloway’s mother’s residence.

Because Defendant has previous convictions, he is prohibited from living with

Ms. Holloway’s mother, who works as a foster parent. Ms. Holloway expressed

a willingness to supervise Defendant herself, though she currently does not

have a place for herself and her children to reside and where Defendant could

stay with them.



                                       3

     Case 1:20-cr-00103-MR-WCM Document 21 Filed 04/06/21 Page 3 of 5
      The pretrial services report also indicated that Defendant had reported

he was employed previously, though his mother was unable to verify specifics

about that position. No additional information about potential employment for

Defendant was provided during the supplemental detention hearing.

      The undersigned has also considered Defendant’s criminal history, as it

appears in the pretrial services report. That information includes felony

convictions for assault with a deadly weapon with intent to kill and assault on

a law enforcement officer/PO/other with a firearm. The pretrial services report

likewise included a recommendation from the Probation Office that Defendant

be detained pending trial.

      The autism diagnosis for Defendant’s child is significant, and the

undersigned is sympathetic to the substantial personal pressures and

challenges facing Ms. Holloway and her children. There is no doubt that Ms.

Holloway would welcome Defendant’s assistance in caring for their children,

and Defendant’s interest in being out of custody for this purpose is

understandable.

      However, this information, assuming it is relevant to one or more of the

factors to be considered in the context of a detention decision under Section

3142, when considered—as it must be—in view of the totality of the evidence,

does not lead the undersigned to conclude that release is now appropriate.



                                       4

     Case 1:20-cr-00103-MR-WCM Document 21 Filed 04/06/21 Page 4 of 5
      For these reasons, and as stated on the record during the supplemental

detention hearing, Defendant’s Motion is DENIED and the order of detention

entered previously in this matter remains in effect.

      It is so ordered.



                          Signed: April 5, 2021




                                             5

     Case 1:20-cr-00103-MR-WCM Document 21 Filed 04/06/21 Page 5 of 5
